Citation Nr: 0022141	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of a headache disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of arthritis of the 
cervical spine.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of right carpal tunnel 
syndrome.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for post-traumatic 
stress disorder.

7.  Entitlement to service connection for organic brain 
syndrome.

8.  Entitlement to service connection for nuclear sclerosis 
cataracts, both eyes.

9.  Entitlement to service connection for hearing loss.

10. Entitlement to service connection for tinnitus.

11. Entitlement to service connection for balance problems, 
claimed as labyrinthitis and dizziness.

12. Entitlement to service connection for a disorder of the 
left hip.  

13. Entitlement to service connection for degenerative 
changes of the lumbar spine.

14. Entitlement to service connection for arthritis of the 
knees. 

15. Entitlement to service connection for arthritis, multiple 
joints.  

16. Entitlement to service connection for neurological 
problems.

17. Entitlement to service connection for a sinus condition.

18. Entitlement to an increased evaluation for recurrent 
subluxation, right shoulder, impingement syndrome, currently 
evaluated as 30 percent disabling.

19. Entitlement to an evaluation in excess of 10 percent 
prior to February 2, 1998, for residuals of a right hip 
injury, degenerative changes, right hip.

20. Entitlement to an evaluation in excess of 30 percent as 
of February 2, 1998, for residuals of a right hip injury, 
degenerative changes, right hip.

21. Entitlement to a compensable evaluation for hemorrhoids.



REPRESENATION

Appellant represented by:  Antonio E. Bendezu, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother and sister


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1957.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a number of rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In March 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   

The Board observes that in August 1999, the RO granted a 
total evaluation based upon individual unemployability.  That 
issue, therefore, is not before the Board.  

The prior Board's prior remand set forth as an issue whether 
new and material evidence had been submitted to reopen a 
claim for service connection for arthritis of both knees.  In 
July 1995, service connection was denied for arthritis of the 
knees.  That issue appears to have been perfected for appeal, 
and, therefore, the Board addresses the issue in terms of 
whether the claim for service connection for arthritis of the 
knees is well grounded.  The Board finds no prejudice to the 
veteran arising from the re-characterization of the question 
at issue.  

In August 1999, the veteran indicated that he no longer 
wished to be represented by his attorney then of record.  
Although the veteran is not allowed to change representation 
after 90 days following the notification and transfer of 
records, absent good cause, there is no authority that 
precludes the veteran from terminating representation by 
counsel if he so desires.  38 C.F.R. § 20.1304.  The Board, 
therefore, recognizes the efficacy of the veteran's 
termination of counsel's representation in this case.  

Moreover, in February 2000, the veteran requested 
representation by a new attorney.  In that request, the 
veteran cited a lack of communication with prior counsel as 
good cause.  The Board finds that good cause for change of 
counsel has been established and, therefore, accepts the 
veteran's request for change of counsel.  


FINDINGS OF FACT

1.  In an October 1987 decision, service connection was 
denied for headaches, cervical spine arthritis, and carpal 
tunnel syndrome; notice was sent to the veteran, and the 
veteran did not file an appeal.

2.  Evidence submitted since the October 1987 decision, 
pertaining to the veteran's cervical spine disorder, carpal 
tunnel syndrome, and headaches, is cumulative of evidence 
already before the RO at the time of its October 1987 
decision and is not so significant that it must be considered 
in order to fairly decide the merits of the claims.

3.  There is no medical evidence linking a heart condition to 
service. 

4.  There is no medical evidence of hypertension.

5.  There is no medical evidence of post-traumatic stress 
disorder.

6.  There is no medical evidence of organic brain syndrome.

7.  There is no medical evidence linking nuclear sclerosis 
cataracts, both eyes, to service.  

8.  There is no medical evidence linking hearing loss to 
service.

9.  There is no medical evidence linking tinnitus to service.

10.  There is no medical evidence of balance problems, 
claimed as labyrinthitis and dizziness.

11.  There is no medical evidence linking a left hip disorder 
to service.  

12.  There is no medical evidence linking degenerative 
changes of the lumbar spine to service.

13.  There is no medical evidence linking arthritis of the 
knees to service. 

14.  There is no medical evidence linking arthritis, multiple 
joints, to service.  

15.  There is no medical evidence of neurological problems.

16.  There is no medical evidence of a sinus condition.

17.  Recurrent subluxation, right shoulder, impingement 
syndrome, is not characterized by nonunion or fibrous union 
of the joint and results in limitation no greater than midway 
between the side and shoulder level.  

18. Right hip injury, degenerative changes, right hip, 
results in no more than severe impairment, prior to February 
2, 1998.

19. Right hip injury, degenerative changes, right hip, 
results in no more than severe impairment, as of February 2, 
1998.

20. Hemorrhoids results in no more than slight to moderate 
impairment.


CONCLUSIONS OF LAW

1.  The evidence received since the October 1987, decision 
which denied a claim for service connection for a headache 
disorder, is not new and material, and the appellant's claim 
for that benefit may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  The evidence received since the October 1987, decision, 
which denied a claim for service connection of arthritis of 
the cervical spine, is not new and material, and the 
appellant's claim for that benefit may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1999).
 
3.  The evidence received since the October 1987, decision 
which denied a claim for service connection for right carpal 
tunnel syndrome, is not new and material, and the appellant's 
claim for that benefit may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1999).
 
4.  The veteran's claim of entitlement to service connection 
for a heart condition is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

5. The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

6.  The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).
 
7.  The veteran's claim of entitlement to service connection 
for organic brain syndrome is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).
 
8.  The veteran's claim of entitlement to service connection 
for nuclear sclerosis cataracts, both eyes is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).
 
9.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

10.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).
 
11.  The veteran's claim of entitlement to service connection 
for balance problems, claimed as labyrinthitis and dizziness 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

12.  The veteran's claim of entitlement to service connection 
for a disorder of the right hip is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).
 
13.  The veteran's claim of entitlement to service connection 
for degenerative changes of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).
 
14.  The veteran's claim of entitlement to service connection 
for arthritis of the knees is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).
 
15.  The veteran's claim of entitlement to service connection 
for arthritis, multiple joints, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).
 
16.  The veteran's claim of entitlement to service connection 
for neurological problems is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

17.  The veteran's claim of entitlement to service connection 
for a sinus condition is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).
 
18.  The criteria for an evaluation in excess of 30 percent 
for recurrent subluxation, right shoulder, impingement 
syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5202 
(1999).

19.  The criteria for a 30 percent evaluation prior to 
February 2, 1998, for residuals of a right hip injury, 
degenerative changes, right hip, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5255 (1999).

20.  The criteria for an evaluation in excess of 30 percent 
as of February 2, 1998, for residuals of a right hip injury, 
degenerative changes, right hip, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5255 (1999).
 
21.  The criteria for a compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7336 (1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In general, service connection may be granted for a disorder 
that was incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303.  A number of diseases, including 
arthritis, hypertension, and heart disease, are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d), and a disease which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  

In October 1987, service connection was denied for headaches, 
cervical spine arthritis, and carpal tunnel syndrome.  The 
veteran was notified of that decision and did not perfect an 
appeal.  That decision is final, and, as such, that decision 
may not be reopened without "new and material evidence."  
See 38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. § 20.1103; see 
Godfrey v. Brown, 7 Vet. App. 398, 405 (1995); Moray v. 
Brown, 5 Vet. App. 211, 213 (1993).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  That standard has not been 
met.

At the time of the October 1987 decision, the RO had before 
it service medical records and post-service records, 
including the results of a July 1987 VA examination.  Service 
connection was in effect for scars of the forehead and chin, 
as well as recurrent subluxation of the right shoulder.  
During the July 1987 examinations, the veteran complained of 
headaches.  He also complained of right arm numbness.  An 
examiner, who diagnosed chronic, musculoskeletal headaches, 
concluded that the veteran's headaches were not migraine in 
origin, but were musculoskeletal.  That examiner also 
concluded that the veteran's headaches were not referable to 
the service-connected scar on the veteran's forehead.  
Examination also revealed carpal tunnel syndrome and 
degenerative changes of the cervical spine.  An examiner 
indicated that there was no evidence of cervical nerve 
entrapment and that the complaints of arm numbness, which 
were characterized as probably carpal tunnel in origin, were 
unrelated to the veteran's service-connected right shoulder 
disorder. An examiner also observed that degenerative 
arthritis of the neck might be contributory to the veteran's 
headaches, adding that degenerative arthritis of the neck 
might "in a long sense" be referable to the veteran's prior 
injury.  The veteran also complained of bilateral hip pain; 
however, examination, although it revealed degenerative 
changes of the right hip, failed to disclose degenerative 
changes of the left hip.  In denying service connection for 
the claimed disorders, the RO observed that there was no 
indication that the veteran's headaches, neck disability, or 
carpal tunnel syndrome were the result of a service-connected 
disability.  The RO also concluded that a left hip disability 
was not present.  

Since the October 1987 decision, additional evidence has been 
associated with the claims file including evidence pertaining 
to the veteran's cervical spine disorder, carpal tunnel 
syndrome, and headaches, as well as to a left hip disorder.  
In March 1998, the veteran complained of a scars of the 
forehead and of headaches.  In December 1989, the veteran 
articulated complaints that included neck pain, and the 
assessment included degenerative joint disease.  During a VA 
examination in May 1996 an examiner rendered an impression of 
headaches, adding that the headaches were not associated with 
sinus problems and that the headaches were compatible with 
muscle tension.  Examination in December 1996 revealed right 
hand numbness and tingling, probably caused by carpal tunnel 
syndrome, although the examiner could not rule out cervical 
or peripheral neuropathy.  X-ray examination of the spine in 
February 1997 revealed disc space narrowing at C5-C6.  A 
February 1997 entry reflects the presence of carpal tunnel 
syndrome and an opinion that it is not at all likely that the 
carpal tunnel syndrome is related to the veteran's shoulder 
condition.   

The evidence submitted since the October 1987 is cumulative 
of evidence already before the RO at the time of its original 
decision.  Evidence of headaches, cervical disease, and 
carpal tunnel syndrome adds nothing new to the body of 
evidence previously before the RO.  At the time of the 
October 1987, the RO had before it medical evidence of those 
disorders.  In each case what was at issue was the lack of 
evidence linking the disorders to service.  There was no 
reference to those disorders in service medical records and 
no medical opinion otherwise linking those disorders to 
service.  As observed by the RO, there was no medical 
evidence linking the disorders in question to any other 
service-connected disability.  Evidence submitted since 
October 1987 fails to address this issue and merely 
duplicates evidence addressing an issue not in controversy at 
the time of the October 1987 decision, namely the existence 
of a current disability.  Because evidence received since 
October 1987 with respect to the issues of service connection 
for headaches, cervical disease, and carpal tunnel syndrome, 
is cumulative and not so significant that it must be 
considered in order to fairly decide the merits of the 
claims, it is not new and material.  

II.  Not Well Grounded

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence, the Board finds that the appellant's claims are not 
substantiated by competent evidence, and as such they fail to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claims are not well grounded.

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

A.  Heart Condition

The veteran seeks service connection for a heart condition.  
Post service medical records contain some medical evidence of 
a heart disorder.  For instance, an October 1993 discharge 
report reflects a diagnosis of coronary artery disease, 
status post myocardial infarction, and a July 1993 discharge 
report references a diagnosis of an old myocardial infarct.  
An April 1991 discharge report contains a diagnosis of a 
history of myocardial infarction, and a September 1990 
discharge report notes what was characterized as a 
questionable history of ischemic heart disease.  

There is no documentation in service medical records of heart 
disease, however, and no medical evidence of heart disease 
within a year of the veteran's separation from service.  
Although a January 1957 separation examination report 
indicates that high blood pressure was present during a 
routine check up physical in 1955, the claims file does not 
contain any medical opinion either linking any current heart 
disease to that finding or otherwise linking heart disease to 
service.  Without medical evidence linking the veteran's 
current disorder to service, the veteran's claim for service 
connection is not well grounded.  

B.  Hypertension

Neither service medical records nor post-service treatment 
records contain a diagnosis of hypertension.  Although the 
January 1957 separation examination report noted above 
describes high blood pressure in 1955, neither that document 
nor any other piece of medical evidence in the claims file 
suggests that the reference to high blood pressure evidenced 
a chronic disorder and, in particular, hypertension.  Without 
medical evidence of hypertension, the veteran's claim for 
that disorder is not well grounded.  

C.  Post-traumatic Stress Disorder and Organic Brain Syndrome

During a VA examination in September 1997 an examiner 
diagnosed mixed anxiety and depressive disorder, mild, 
secondary to shoulder and hip pain.  In December 1997, 
service connection was established for a nervous condition 
secondary to the veteran's right shoulder and right hip 
condition.  Subsequently, a May 1998 VA examination revealed 
a diagnosis of depression, not otherwise specified.  

The claims file contains no diagnoses of any additional 
psychiatric disorder and, in particular, contains no 
diagnosis of post-traumatic stress disorder or of organic 
brain syndrome.  During a VA examination in May 1996, the 
diagnosis was that of no mental illness.  Without medical 
evidence of a psychiatric disorder other than that for which 
service connection has been established or of organic brain 
syndrome, the veteran's remaining claims for service 
connection for those disorders are not well grounded.  


D.  Nuclear Sclerosis

A May 1996 examination revealed nuclear sclerosis cataracts 
of both eyes.  However, service medical records contain no 
reference to cataracts, and there is no medical evidence 
otherwise linking the veteran's cataracts to service.  An 
examiner in May 1996, furthermore, opined that the veteran's 
cataracts were due to aging.  Without medical evidence 
linking the veteran's cataracts to service, the veteran's 
claim for service connection for that disorder is not well 
grounded.  

E.  Hearing Loss and Tinnitus

In February 1986, it appears that the RO denied service 
connection for hearing loss, noting that there was no 
treatment for hearing loss in service.  In addressing the 
veteran's more recent claim for hearing loss, the RO did not 
explicitly conclude that new and material evidence had been 
re-submitted to reopen a previously denied claim.  However, 
evidence submitted since February 1986 provides clear 
evidence of hearing loss, and it appears that the RO 
implicitly, if not explicitly, reopened any previously denied 
claim.  The Board, therefore, treats any previously denied 
final claim for service connection for hearing loss as having 
been reopened and addresses the veteran's claim for service 
connection for hearing loss, along with the claim for service 
connection for tinnitus, in terms of whether the claim is 
well grounded.  

During an examination in January 1987, the veteran complained 
of decreased hearing, especially on the right, and decreased 
hearing right ear was diagnosed.  More recently, during an 
examination in May 1996, the veteran articulated complaints 
of ringing in his ears, and examination revealed some level 
of hearing loss.  Examination in April 1999, also revealed 
hearing loss, but did not reveal any findings of tinnitus.  


In April 1999 pure tone thresholds, in decibels, included the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
65
85
LEFT
10
10
20
55
60

These findings provided medical evidence of current hearing 
loss.  See 38 C.F.R. § 3.385.

However, there is no medical evidence linking the veteran's 
hearing loss to service.  Service medical records contain no 
reference to hearing loss, and the veteran's hearing at the 
time of his separation examination in January 1957 was 
reportedly 15/15 in both ears.  Furthermore, the claims file 
contains no medical opinion linking the veteran's hearing 
loss to service.  In fact, during a May 1996 examination, an 
examiner affirmatively concluded that the veteran's hearing 
loss was not related to service.  Without medical evidence 
linking hearing loss to service, the veteran's claim for 
service connection in that respect is not well grounded.  

With respect to the veteran's claim for service connection 
for tinnitus, even assuming that the May 1996 findings are 
sufficient to provide current medical evidence of tinnitus, 
there is no medical opinion linking tinnitus to service.  
Service medical records do not document the presence of 
tinnitus in service, and post-service medical records do not 
reflect any medical evidence that tinnitus, reported many 
years after service, had its onset in or otherwise is related 
to service.  Without medical evidence linking the veteran's 
disability to service, the veteran's claim is not well 
grounded.  

F.  Balance Problems

The veteran seeks service connection for balance problems.  
During a VA examination in May 1996, diagnoses included 
disequilibrium.  The examiner indicated that this was 
probably more related to anxiety experienced when the veteran 
experienced headaches, rather than to any vestibular 
problems.  The examiner did not indicate that the veteran's 
complaints of balance problems were related to a disorder 
that had its onset in service or for which service connection 
is in effect.  

Service medical records do not document the presence of 
disequilibrium, and the claims file lacks medical evidence 
linking the veteran's complaints of disequilibrium to 
service.  Service connection is not in effect for headaches, 
and as further explained below, new and material evidence has 
not been submitted to reopen a previously denied claim for 
headaches.  Furthermore, there is no medical evidence linking 
headaches to service.  In light of the lack of medical 
evidence linking the veteran's claim for disequilibrium to 
service, the veteran's claim is not well grounded.   

G.  Left Hip

In October 1987, the RO denied service connection for a left 
hip disability observing that there was no evidence of a left 
hip disability on examination.  Since then evidence has been 
associated with the claims file which reflects the presence 
of trochanteric bursitis involving the left hip.  Examination 
in February 1995 revealed bilateral trochanteric bursitis, 
and a May 1996 entry documents the presence of trochanteric 
bursitis, bilaterally.  

In August 1995, the RO reopened a claim for service 
connection for a left hip disorder, citing evidence of the 
diagnoses that were not previously considered.  The evidence 
appears to be new and material, and the Board, therefore, 
addresses this issue in terms of whether the veteran's claim 
is well grounded.

Although there is evidence of a current left hip disorder, 
service medical records do not contain evidence of a left hip 
disorder, and there is no medical evidence linking a current 
hip disorder to service.  Without medical evidence linking a 
current left hip disorder to service, the veteran's claim for 
service connection for a left hip disorder is not well 
grounded.  

H.  Degenerative Changes of the Spine and Arthritis of 
Multiple Joints

The veteran seeks service connection for degenerative changes 
of the lumbosacral spine and for arthritis of multiple 
joints.  The claims file contains some evidence of arthritis 
of the left hip and of the cervical spine.  Service 
connection previously was denied for these disorders, and the 
veteran's claim, in this respect, is dealt with separately in 
the portion of this decision addressing the veteran's 
petition to reopen those previously denied claims.  The 
claims file also contains medical evidence of arthritis of 
the right hip and right shoulder.  Service connection is 
already in effect, for residuals of a right hip injury with 
degenerative changes of the right hip, as well as recurrent 
subluxation of the right shoulder with impingement syndrome.  
The rating sheet makes clear that service connection has been 
established for arthritis of the right hip.  

Although the rating sheet does not contain an express 
reference to arthritis of the right shoulder, in January 
1987, x-ray examination of the right shoulder revealed 
moderate osteoarthritic changes.  X-ray examination in June 
1987 revealed mild degenerative changes of both shoulders, 
more pronounced on the right.  A July 1994 entry notes a 
secondary diagnosis of arthritis in connection with a primary 
diagnosis of right shoulder impingement.  Further, in August 
1994, examination of the right shoulder revealed evidence of 
acromioclavicular joint arthritis, biceps tendinitis and mild 
rotator cuff tendinitis with impingement and loss of range of 
motion.  X-ray examination of the right shoulder in May 1996 
also revealed mild degenerative changes of that joint, 
examination in December 1996 revealed right shoulder chronic 
subluxation with impingement and degenerative changes of the 
glenohumeral joint, and x-ray examination of the right 
shoulder in April 1998 revealed moderate degenerative 
changes.  

These findings leave the Board unable to disassociate the 
veteran's right shoulder arthritis from his service-connected 
disability, and the RO's failure to discuss right shoulder 
arthritis separately suggests that the RO determined that 
service connection had already been established in this case 
for the veteran's right shoulder disability.  Any addition of 
right shoulder arthritis to the veteran's service-connected 
right shoulder disability, moreover, would have no 
appreciable impact on the rating of the veteran's service-
connected right shoulder disability.  It is only out of an 
abundance of caution in this case, therefore, that the Board 
grants service connection for arthritis of the right 
shoulder, since it appears that service connection for that 
disability may already be in effect.  

The claims file contains evidence of arthritis of the left 
hip, and, as noted above, the veteran's claim for that 
disability has been reopened.  There is no medical evidence, 
however, linking arthritis of the left hip to service and, 
therefore, the veteran's claim for service connection for 
that disorder is not well grounded.  

The claims file also contains some evidence of arthritis of 
the lumbosacral spine.  Physical examination in June 1987 
resulted in an impression that included degenerative 
lumbosacral disease.  A November 1994 myelogram showed mild 
broad bulge at L3-4 and L4-5.  X-ray examination in May 1996 
revealed moderate degenerative change of the lumbar spine.  
X-ray examination of the spine in February 1997 revealed a 
spinal distraction rod to the lumbar spine with 
intervertebral body fusion between L1 and L3 above and 
osteopenia of the spine involving the thoracic spine. 

In addition, the claims file contains medical evidence of 
arthritis of both knees, as well as arthritis of the wrists 
and hands and generalized osteoarthritis.  In January 1987, 
impressions included diffuse osteoarthritis.  In July 1994, 
the veteran was treated in connection with complaints of knee 
pain, at which time the assessment was probable bilateral 
knee degenerative joint disease.  X-ray examination in August 
1994 revealed moderate degenerative changes of the left knee 
and mild degenerative changes of the right knee.  A VA 
examination in February 1995 revealed both radiographic and 
physical evidence of degenerative joint disease of the knees, 
mostly involving the medial compartments on the left side.  
Diagnoses during an August 1996 VA examination included 
degenerative joint disease of both knees with no history of 
trauma.  X-ray examination in June 1998 revealed degenerative 
change of the left knee and degenerative changes in both 
wrists and hands.

However, service medical records contain no evidence of 
arthritis or of any disorder of the spine, the wrists, the 
hands, or the knees.  There is no medical evidence of non-
traumatic arthritis within a year of the veteran's separation 
from service, and there is no medical evidence linking a 
disorder of the lumbosacral spine or arthritis of the wrists, 
the hands, or the knees to service.  Although service 
connection has been established for arthritis associated with 
the veteran's injuries in service, arthritis in those cases 
was demonstrated years after service, and service connection 
was established based upon its relationship to the specific 
injuries for which service connection has been in effect.  
Without medical evidence linking arthritis to service, the 
veteran's claim for service connection is not well grounded.  

I.  Service Connection for a Neurological Disorder

Neither service medical records nor post-service treatment 
records identify the presence of a neurological disorder 
beyond nerve impingement associated with the veteran's 
various orthopedic disorders, service connection for which 
has been addressed separately, and organic brain syndrome, 
service connection for which has also been addressed 
separately.  Without medical evidence of a neurological 
disorder, the veteran's claim is not well grounded.  

J.  Sinusitis

Neither service medical records nor post-service treatment 
records document the presence of a sinus disorder.  
Examination in March 1996 failed to reveal the presence of a 
sinus disorder, x-ray of the veteran's sinuses at that time 
revealing, instead, normal paranasal sinuses.  Without 
medical evidence of a disorder of the sinuses, the veteran's 
claim for service connection for a disorder of the sinuses is 
not well grounded.  


III.  Increased Evaluations

A.  Right Shoulder

Recurrent subluxation of the right shoulder, impingement 
syndrome, is evaluated as 30 percent disabling under 
diagnostic code 5202.  Impairment of the humerus, under that 
diagnostic code, warrants a 30 percent evaluation if 
characterized by frequent episodes of guarding of all arm 
movements.  A 50 percent evaluation contemplates fibrous 
union of the joint, and a 60 percent evaluation contemplates 
nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  In 
addition, limitation of motion of the arm warrants a 30 
percent evaluation if motion is limited to midway between the 
side and shoulder level, and a 40 percent evaluation if 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Limitation of motion of the lumbar spine warrants a 20 
percent evaluation if moderate and a 40 percent evaluation if 
severe.  The Board observes that the VA's regulations, under 
38 C.F.R. § 4.40 and 4.45, recognize that functional loss of 
a joint may result from pain on motion or use, when supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

Examination of the right shoulder in May 1996 revealed mild 
atrophy of the entire shoulder girdle as compared to the left 
shoulder.  Range of motion was very limited secondary to 
guarding and pain.  Range of motion included flexion of less 
than 90 degrees, abduction to 80 degrees, external rotation 
to 30 degrees, and 4+/5 strength.  X-ray examination revealed 
mild degenerative changes.  The diagnosis was chronic right 
shoulder pain with a history of prior 
subluxation/dislocation.  Another VA examiner provided an 
impression of right arm weakness and paresthesia secondary to 
subluxation of a right shoulder injury in service.

The veteran underwent a VA examination again in December 
1996, during which the veteran complained of increasing right 
shoulder pain and instability and of numbness and tingling in 
the right hand.  Examination revealed forward flexion of 80 
degrees, abduction of 80 degrees, internal rotation of 80 
degrees in 80 degrees of abduction, and external rotation of 
20 degrees in 80 degrees of abduction.  The veteran had gross 
anterior shoulder instability.  He also had a significant 
amount of thenar wasting in the right hand compared to the 
left, although grip strength was 5/5 bilaterally.  The 
examiner, who reviewed the claims file, diagnosed chronic 
shoulder subluxation with impingement and degenerative 
changes of the glenohumeral joint.  The examiner also 
diagnosed right hand numbness, although he indicated that he 
could not rule out cervical or peripheral neuropathy at 
another level, adding that there was evidence of carpal 
tunnel with thenar wasting.  

In February 1997, the veteran underwent electro-diagnostic 
studies and was determined to have carpal tunnel syndrome.  
According to a physician who prepared a February 1997 
memorandum addressing the results of those studies, the 
identified carpal tunnel syndrome was not related to any type 
of shoulder condition.  

In March 1997, the veteran apparently complained that he 
experienced increased pain since undergoing nerve conduction 
studies in February 1997.  Thereafter he underwent an 
arthrogram to rule out a rotator cuff tear.  However, in 
April 1997, an arthrogram of the right shoulder failed to 
disclose a rotator cuff tear.  Examination in April 1998 
revealed moderate degenerative changes involving the 
acromioclavicular and glenohumeral joints, characterized as 
stable when compared to the prior examination of April 1997.  

The veteran underwent a VA examination in May 1998.  The 
veteran would not allow the examiner to test range of motion 
of the right shoulder.  However, the examiner observed that 
the veteran, while dressing and undressing, was able to 
abduct and forward flex his shoulder to 90 degrees.  He was 
tender to direct palpation over the acromioclavicular joint 
and diffusely throughout the shoulder.  The assessment was 
severe impingement of the right shoulder with degenerative 
changes.  

The evidence before the Board does not warrant a higher 
evaluation.  The veteran's disability is not characterized by 
nonunion or fibrous union of the joint.  Furthermore, even 
considering the veteran's complaints of pain and the holding 
in DeLuca, the veteran's overall disability picture is 
commensurate with limitation to midway between the side and 
shoulder level and does not approach limitation to 25 degrees 
from the side.  The veteran's disability, therefore, although 
sufficiently significant to warrant a 30 percent evaluation 
does not warrant an evaluation in excess thereof.  

B.  Right Hip

The rating for residuals of a right hip was increased in the 
course of this appeal, and the increase was made effective 
subsequent to the date of claim, as well as the date of the 
notice of disagreement and the statement of the case.  
Residuals of a right hip injury are evaluated, by analogy to 
impairment of the femur under diagnostic code 5255, as 10 
percent disabling prior to February 2, 1998 and as 30 percent 
disabling as of that date.  At issue, therefore, is not only 
whether an evaluation in excess of 30 percent is warranted as 
of February 2, 1998, but whether an evaluation in excess of 
10 percent is warranted prior to that date.  

Impairment of the femur, with malunion warrants a 10 percent 
evaluation if there is knee or hip disability.  A 20 percent 
evaluation is warranted if there is moderate disability, and 
a 30 percent evaluation is warranted if there is severe 
disability.  A 60 percent evaluation contemplates fracture of 
the surgical neck with a false joint; or fracture of the 
shaft of the anatomical neck with nonunion, without loose 
movement, and preservation of weight-bearing with the aid of 
a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  In 
addition, a 40 percent evaluation is available in cases where 
flexion of the thigh is limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  

Examination of the right hip in May 1996 revealed severe 
tenderness to range of motion.  The veteran had 10 degrees of 
internal rotation, abduction to 20 degrees, and adduction to 
15 degrees.  X-ray examination of the right hip in May 1996 
revealed mild degenerative changes in the right hip.  
Diagnoses included moderate degenerate joint changes of the 
right hip.  

Physical examination in August 1996 revealed the veteran, who 
walked with an antalgic gait, to use a quad-can in the right 
hand.  The right hip demonstrated flexion to 90 degrees, 
backward extension to 20 degrees, internal rotation to 20 
degrees, and external rotation to 30 degrees.  There were 30 
degrees of abduction and 15 degrees adduction.  X-ray 
examination revealed mild degenerative changes of the right 
hip, and the examiner diagnosed degenerative joint disease 
secondary to trauma of the right hip.  Examination that month 
by another examiner revealed flexion to 90 degrees, internal 
rotation to 25 degrees, external rotation to 40 degrees, and 
adduction to 20 degrees.  

Treatment records reflect that in October 1996, the veteran 
apparently requested use of a motorized scooter.  A physician 
at that time informed the veteran that it was not yet 
absolutely necessary.  According to the physician, the 
veteran had limitations, nevertheless, in his ability to 
ambulate any distances.  In September 1997, the veteran 
apparently was using an electric scooter, although he was 
able to ambulate short distances.  A contemporaneous entry 
indicates that the veteran's gait was normal over a short 
distance.  

X-ray examination of the right hip in April 1998 revealed 
mild degenerative changes unchanged from the prior 
examination May 1996.  During a VA examination in May 1998, 
the veteran would not allow the examiner to flex the 
veteran's hip.  However, the examiner observed that while the 
veteran dressed he was able to flex to 90 degrees without 
difficulty, but could do nothing beyond that.  The examiner 
indicated that the veteran's motions were quite slow.  The 
veteran had abduction to 10 degrees.  There was discomfort on 
internal and external rotation of the right hip.  The veteran 
was also described as very tender to palpation over the 
greater trochanter.  The examiner indicated that the veteran 
suffered from a number of problems consisting of sacral iliac 
joint arthritis, greater trochanteric bursitis, and some 
early degenerative changes of the right hip.  The examiner 
further indicated that these problems contributed to a 
picture in which the veteran was a "minimal ambulator," who 
required assistive devices to ambulate even short distances.  
X-ray examination in June 1998 revealed mild degenerative 
change, lower lumbosacral spine and hips and post-surgical 
changes of the pelvis.  

Although the arthritis of the veteran's right shoulder 
consistently has been characterized as mild upon x-ray 
examination, the complete body of evidence including the most 
recent examination suggests that the disability is severe and 
that, therefore, a 30 percent evaluation is warranted.  That 
said, the veteran's disability is not characterized by a 
false joint or nonunion.  The veteran continues to 
demonstrate at least 90 degrees of flexion, and even 
considering the veteran's complaints of pain, together with 
the holding in DeLuca, the veteran's disability is not 
analogous to flexion limited to 10 degrees.  An evaluation in 
excess of 30 percent, therefore, is not in order.  

The Board, however, can find no rational basis for 
establishing February 2, 1998 as the date upon which the 
veteran's disability became 30 percent disabling.  Prior 
findings on examination are similar to those elicited during 
the examination in May 1998, and in September 1998, the 
veteran apparently was utilizing an electric scooter.  The 
veteran's disability, therefore, appears to have been severe 
prior to February 2, 1998, and a 30 percent evaluation is 
warranted prior to that date.  

C.  Hemorrhoids

Hemorrhoids are evaluated as noncompensable under diagnostic 
code 7336.  Hemorrhoids are warrants a noncompensable 
evaluation if mild or moderate.  A 10 percent evaluation 
contemplates hemorrhoids which are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  

During a VA examination in May 1996, the veteran reported 
that he experienced rectal burning since having hemorrhoids 
treated in service.  Examination revealed some hemorrhoidal 
tissue that was not inflamed, although there was discomfort 
with the rectal examination, characterized by the examiner as 
consistent with the veteran's history of rectal burning.  In 
September 1997, a rectal examination was characterized as 
normal.  

Examination has revealed hemorrhoids which are no more than 
mild or moderate.  Neither VA examinations nor treatment 
records document the presence of hemorrhoids which are large 
or thrombotic, which are irreducible, which involve excessive 
irreducible tissue, or which otherwise are characterized by 
frequent recurrences.  Given the lack of active 
symptomatology associated with the veteran's hemorrhoids, 
which apparently are characterized by some rectal burning, a 
compensable evaluation is not warranted.  


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection of a headache disorder, and a 
claim for service connection for that disorder remains 
denied.

New and material evidence has been submitted to reopen a 
claim for service connection of arthritis of the cervical 
spine, and a claim for service connection for that disorder 
remains denied.

New and material evidence has been submitted to reopen a 
claim for service connection of right carpal tunnel syndrome, 
and a claim for service connection for that disorder remains 
denied.

Service connection for a heart condition is denied.

Service connection for hypertension is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for organic brain syndrome is denied.

Service connection for nuclear sclerosis cataracts, both 
eyes, is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for balance problems, claimed as 
labyrinthitis and dizziness is denied. 

Service connection for a disorder of the left hip is denied.  

Service connection for degenerative changes of the lumbar 
spine is denied.

Service connection for arthritis of the knees is denied. 

Service connection for arthritis, multiple joints is denied.  

Service connection for neurological problems is denied.

Service connection for a sinus condition is denied.

An increased evaluation for recurrent subluxation, right 
shoulder, impingement syndrome, currently evaluated as 30 
percent disabling, is denied.

A 30 percent evaluation prior to February 2, 1998, for 
residuals of a right hip injury, degenerative changes, right 
hip, is granted.

An evaluation in excess of 30 percent as of February 2, 1998, 
for residuals of a right hip injury, degenerative changes, 
right hip, is denied.

A compensable evaluation for hemorrhoids is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

